       Case 1:93-cr-00180-LAK Document 965 Filed 07/22/20 Page 1 of 1




                                        July 22, 2020

BY ECF AND EMAIL
Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street, Room 2240
New York, New York 10007

Re:   United States v. Nidal Ayyad
      93 Cr. 180 (LAK)

Dear Judge Kaplan,

     I respectfully write on behalf of Nidal Ayyad to correct two
typographical errors in Mr. Ayyad’s letter to the Court dated
July 20, 2020, requesting a de novo sentencing hearing.

     A reference to the Court’s Order on page 2 of the letter
should refer to an Order dated June 24, 2020, not June 24, 2019.

     A citation to the Second Circuit case of United States v.
Rigas on page 2 of the letter, should be 583 F.3d 108, not 1108.

                                        Respectfully submitted,

                                        /S/
                                        Robert M. Baum
                                        Assistant Federal Defender

cc:   Government Attorneys
